Case: 1:17-cv-08829 Document #: 271-7 Filed: 01/18/19 Page 1 of 3 PagelD #:8606

EXHIBIT 7
Case: 1:17-cv-08829 Document #: 271-7 Filed: 01/18/19 Page 2 of 3 PagelD #:8607

Susan Bogart

 

 

ES
From: StevenJedlinski@hklaw.com
Sent: Monday, December 10, 2018 8:16 PM
To: sbogart@susanbogart.com,; eccohen@brinksgilson.com
Ce: Shannon.Armstrong@hklaw.com; Client_Team-CLEAResult/NEXT@hklaw.com
Subject: CR/NEXT: expert cost proposal

Susan and Eric,

As discussed, we provide CLEAResult’s proposal regarding reasonable costs related to NEXT’s expert depositions. As you
know, a party seeking to recoup the expert’s costs must demonstrate that the amount of time spent in preparing for the
deposition was reasonable. See Gwin v. American River Transp. Co., 482 F.3d 969, 975 (7th Cir. 2007)

Valerdi Reasonable Fee Proposal
° Preparation time without attorneys (5 hours at $400) - $2,000
oO Tr. 74:22-75:7
o Waters v. City of Chicago, 526 F. Supp. 2d 899, 901 (excluding from reimbursement expert’s time spent in
conversation with retaining party’s counsel before deposition).
e Deposition Time - $2,800
e Expenses - $1,034
e Total - $5,834

Snell Reasonable Fee Proposal

e Based on his deposition testimony, Mr. Snell did not keep track of the hours spent preparing for his deposition (Tr.
38:7-18). In addition, his deposition preparation time (33 hours) is unreasonable in comparison to his deposition
time (6.25 hours). Finally, he simply repeats the same block billing entry over and over.

© Deposition Time - $3,125

e Errata Sheet - $500

o His time spent preparing the errata sheet (5 hours) almost equates to the time spent in his entire deposition
and therefore is unreasonable.
e Total- $3,625

After you have had a chance to consider this proposal, CLEAResult is willing to further discuss any remaining disputes.

Regards,
Steve

Steven Jedlinski | Holland & Knight

Partner

Holland & Knight LLP

131 South Dearborn Street, 30th Floor | Chicago, IL 60603
Phone 312.715.5818 | Fax 312.578.6666
steven,jedlinski@hklaw.com | www.hklaw.com

Add to address book | View professional biography

“EXHIBIT

7

     
Case: 1:17-cv-08829 Document #: 271-7 Filed: 01/18/19 Page 3 of 3 PagelD #:8608

 

NOTE: This e-mail is from a law firm, Holland & Knight LLP (*H&K"), and is intended solely for the use of the individual(s) to whom it is
addressed. If you believe you received this e-mail in error, please notify the sender immediately, delete the e-mail from your computer and
do not copy or disclose it to anyone else. If you aré not an existing client of H&K, do not construe anything in this e-mail to make you a client
unless it contains a specific statement to that effect and do not disclose anything to H&K in reply that you expect it to hold in confidence. If
you properly received this e-mail as a client, co-counsel or retained expert of H&K, you should maintain its contents in confidence in order to
preserve the attorney-client or work product privilege that may be available to protect confidentiality.
